Case 5:21-cv-00027-MW-MJF Document 6-2 Filed 02/17/21 Page 1 of 6




             EXHIBIT B
            Case 5:21-cv-00027-MW-MJF Document 6-2 Filed 02/17/21 Page 2 of 6
CT


     Email from USAA
     Status: Submitted
     Address:
     Delivery Option: Email
     Channel Info: mastersdesign@bellsouth.net




                                                               Documentation Number
                                                                                 Available Actions
     November 26, 2019 at 2:21 p.m.   82819 - Aimee Gleason
                                                               204
CT                                                                               Claims Documentation

                                                                                 Start New Conversation
     Received email from USAA Appraiser Larry Masters asking if USAA has paid
     out on tree removal services and roof tarping services paid?                Refresh Page

                                                                                 Close Page
     Response sent to USAA Appraiser:
     Tree debris removal has been paid out for $3,303.60. I do not see any
     payouts for roof tarping.




                                                               Documentation Number
     December 5, 2019 at 11:38 a.m.   V2692 - Jamella Tanner
                                                               205
CT


     IBC FROM KATHY, OF BB&T, MORTGAGEE


     *CALLING TO OBTAIN IA REPORT
     *REQUEST FAX: 937-525-8936, ATTEN: CLAIM TRACKING NUMBER: 8311077


     *REQUESTED FAX OF DOCUMENTS




                                                               Documentation Number
     December 16, 2019 at 9:54 a.m.   82819 - Aimee Gleason
                                                               206
CT


     Work Email work item completed.
     Work Item was created on 12/09/2019 11:39 AM CST.




                                                               Documentation Number
     December 27, 2019 at 5:01 p.m.   82819 - Aimee Gleason
                                                               207
CT


     APPRAISAL CONCLUDED


     APPRAISAL AWARD


     DWG RCV $72,506.33
     APS RCV $ 9,272.28
     ===================
     TOTAL AWARD $81,778.61


     SUBMITTING RFA

                                                                                      David-USAA CF 002738
       Case 5:21-cv-00027-MW-MJF Document 6-2 Filed 02/17/21 Page 3 of 6


                                                           Documentation Number
                                  82819 - Aimee Gleason
January 3, 2020 at 5:27 p.m. CT                            208


Payment Requested
Payment Requested for USD 45586.20 to payee
FIVE STAR CLAIMS ADJUSTING and ANDREW WAND WIFE KELLY C DAVID for:
Dwelling-Structure - Insd Dwelling
Other Structures-Other Structures - All Other - Insd Additional
                                                                              Available Actions
Structures (APS)
                                                                              Claims Documentation

                                                                              Start New Conversation

                                                           Documentation Number
                                                                             Refresh Page
                                  82819 - Aimee Gleason
January 3, 2020 at 5:27 p.m. CT                            209
                                                                              Close Page

INITIATED RFA
TOTAL LOSS DOES NOT YET EXCEED $100K


RFA SUMMARY:
TOTAL COVERED CLAIM $81,404.14
LESS PRIOR AUTH $35,817.94
AUTHORITY REQUEST $45,586.20


Releasing $43,390.29 under the dwelling coverage and $2,195.91 under the
all other structures coverages to public adjuster/legal name



                                                           Documentation Number
                                  82819 - Aimee Gleason
January 3, 2020 at 5:28 p.m. CT                            210


USAA APPRAISER LARRY MASTERS INVOICE RECEIVED
TOTAL $4817.40


RELEASING $4817.40 UNDER DWELLING COVERAGE DIRECT TO MASTERS DESIGN
BUILD GROUP LLC



                                                           Documentation Number
                                  82819 - Aimee Gleason
January 3, 2020 at 5:30 p.m. CT                            211


Payment Requested
Payment Requested for USD 4817.40 to payee
MASTERS DESIGN BUILD GROUP LLC for:
Dwelling-Structure - Insd Dwelling



                                                           Documentation Number
                                  67845 - Carlos Cabrera
January 7, 2020 at 1:27 p.m. CT                            212


Payment Approved
Payment Approved for USD 4817.40 to payee
MASTERS DESIGN BUILD GROUP LLC for:
Dwelling-Structure - Insd Dwelling
                                                                                  David-USAA CF 002739
       Case 5:21-cv-00027-MW-MJF Document 6-2 Filed 02/17/21 Page 4 of 6


USAA   January 7, 2020 at 1:27 p.m. CT     View Conversation
 A payment of $4,817.40 was issued to MASTERS DESIGN BUILD GROUP LLC for your
 property claim. Payment details: Payment under Dwelling coverage - Appraiser Invoice.


                                                               Documentation Number
                                      67845 - Carlos Cabrera
January 7, 2020 at 1:28 p.m. CT                                213


Payment Rejected                                                                     Available Actions
Payment Rejected for USD 45586.20 to payee
                                                                                     Claims Documentation
FIVE STAR CLAIMS ADJUSTING and ANDREW WAND WIFE KELLY C DAVID for:
Other Structures-Other Structures - All Other - Insd Additional                      Start New Conversation

Structures (APS)                                                                     Refresh Page
Dwelling-Structure - Insd Dwelling
                                                                                     Close Page



                                                               Documentation Number
                                      67845 - Carlos Cabrera
January 7, 2020 at 1:28 p.m. CT                                214


- rejected dwg/aps check as the mtgee is listed on the tree view but not
shown on the payment


- f/h to doc reason for not included mtgee.



                                                               Documentation Number
                                      82819 - Aimee Gleason
January 8, 2020 at 10:15 a.m. CT                               215


Payment Requested
Payment Requested for USD 45586.20 to payee
FIVE STAR CLAIMS ADJUSTING and ANDREW WAND WIFE KELLY C DAVID and
BRANCHBANKING AND TRUST COMPANY for:
Dwelling-Structure - Insd Dwelling
Other Structures-Other Structures - All Other - Insd Additional
Structures (APS)



                                                               Documentation Number
                                      82819 - Aimee Gleason
January 8, 2020 at 10:15 a.m. CT                               216


Correction to payment
..initial acv payment was released direct to PA/Legal name w/out
mortgage b/c MRP was successful and no need to include mortgage co on
payment


Due to amount of total loss MRP will not apply


Releasing appraisal award acv payment to PUBL ADJ/LEGAL NAME/MORTGAGE CO
for $45,586.20 under dwelling, other structures coverage less
recoverable depreciation less prior payments per appraisal award




                                                                                         David-USAA CF 002740
       Case 5:21-cv-00027-MW-MJF     Document 6-2
                            67845 - Carlos Cabrera
                                                      Filed 02/17/21 Page 5 of 6
                                                   Documentation Number
January 8, 2020 at 3:32 p.m. CT                              217


Payment Approved
Payment Approved for USD 45586.20 to payee
FIVE STAR CLAIMS ADJUSTING and ANDREW WAND WIFE KELLY C DAVID and
BRANCHBANKING AND TRUST COMPANY for:
Other Structures-Other Structures - All Other - Insd Additional
Structures (APS)
Dwelling-Structure - Insd Dwelling
                                                                                 Available Actions

                                                                                 Claims Documentation

                                                                                 Start New Conversation
USAA   January 8, 2020 at 3:32 p.m. CT   View Conversation
 A payment of $45,586.20 was issued to FIVE STAR CLAIMS ADJUSTING and ANDREW W  Refresh Page
 AND WIFE KELLY C DAVID and BRANCH BANKING AND TRUST COMPANY for your property
 claim. Payment details: Payment under Dwelling, Other Structures coverage less Close Page
 recoverable depreciation less prior payments per appraisal award.


                                                             Documentation Number
                                    82819 - Aimee Gleason
January 8, 2020 at 3:50 p.m. CT                              218


CLAIM CLOSED
CLAIM CLOSED TRANSACTION SENT ON 01/08/2020



                                                             Documentation Number
                                    99999 -
January 8, 2020 at 5:46 p.m. CT                              219


CLAIM SENT TO ISO
CLAIM SENT TO ISO



                                                             Documentation Number
                                    82819 - Aimee Gleason
February 7, 2020 at 9:07 a.m. CT                             220


Work Email work item completed.
Work Item was created on 02/05/2020 3:50 PM CST.



                                                             Documentation Number
                                    82819 - Aimee Gleason
February 7, 2020 at 9:08 a.m. CT                             221


Email from USAA
Status: Submitted
Address:
Delivery Option: Email
Channel Info: mastersdesign@bellsouth.net



                                                             Documentation Number
                                    48233 - David Castro
March 16, 2020 at 12:10 p.m. CT                              222


Change/Transfer Allocation Completed
The payment requested on 09/20/2019 for USD 2000.00 to payee VOELPEL


                                                                                     David-USAA CF 002741
      Case 5:21-cv-00027-MW-MJF
CLAIM SERVICE INC for                       Document 6-2 Filed 02/17/21 Page 6 of 6
Dwelling-Structure - Insd Dwelling
has been modified



                                                          Documentation Number
                                  48233 - David Castro
March 16, 2020 at 12:13 p.m. CT                           223


*NOTE TO FILE...WE PAID $2000 IN ADJUSTING EXPENSES ON THIS CLAIM, BUT
IT SHOULD HAVE BEEN SPLIT FOR $1000 EACH UNDER NI'S CLAIM AND HIS
                                                                             Available Actions
FATHERS CLAIM (190465-005), SO REALLOCATED CORRECTLY
                                                                             Claims Documentation

                                                                             Start New Conversation

                                                          Documentation Number
                                                                            Refresh Page
                                  82819 - Aimee Gleason
April 20, 2020 at 11:39 a.m. CT                           224
                                                                             Close Page

CLAIM CLOSED
CLAIM CLOSED TRANSACTION SENT ON 04/20/2020



                                                          Documentation Number
                                  99999 -
April 20, 2020 at 5:42 p.m. CT                            225


CLAIM SENT TO ISO
CLAIM SENT TO ISO



                                                          Documentation Number
                                  82819 - Aimee Gleason
June 9, 2020 at 7:06 a.m. CT                              226


Work Email work item completed.
Work Item was created on 06/04/2020 9:57 PM CDT.



                                                          Documentation Number
                                  82819 - Aimee Gleason
June 9, 2020 at 7:07 a.m. CT                              227


Payment Requested
Payment Requested for USD 611.14 to payee
VOELPEL CLAIM SERVICE INC for:
Dwelling-Structure - Insd Dwelling



                                                          Documentation Number
                                  82819 - Aimee Gleason
June 9, 2020 at 7:08 a.m. CT                              228


Email from USAA
Status: Submitted
Address:
Delivery Option: Email
Channel Info: mastersdesign@bellsouth.net



                                  82819 - Aimee Gleason   Documentation Number
                                                                                 David-USAA CF 002742
